s
 1


 2                       384
                                          GENESIS

                               TH DISTRICT COURT,
                                                            C.   STEPHENS

                                                            500 E.   San Antonio Ave.   # 906
                                                                                                                ^       *
                                          (915)546-2134          (915)543-3882                            l»°   /   0-
 3
                                                                                                                V
                                                gstephens Sepcounty.com
 4


 5
                                                    January 27,      2015                                           ?Ls
                                                                                                                        (V
 6                                                                                                                  v
     Court of Criminal Appeals
 7                                                                                  FILED IN
                                                                       COURT OF CRIMINAL APPEALS
     500 E.   San Antonio Ave.        #1203
 8

     El Paso,   TX 79901                                                          JAN 28 2015
 9

     Re:      Fidenco   Valdez   v.    State   of   Texas
10                                                                             Abel Acosta, CierK
     Appellate Cause Number:                  AP-77,042
11


12

     I Genesis C. Stephens, Official Court Reporter,                  certify to the Court that    I am
13

     unable to file the reporter's record in the above styled and numbered case due
14

     January 29, 2015 for the following reason(s):
15


16

     This is a lengthy record consisting of over 6,000 pages, not including exhibits.
17

     Due to my current case load I have about 3,000 pages to complete.                      I respectfully
18

     ask the Court to grant a three-month extension of time, or as much time as may be
19

     allotted for this type of Record.              Thank you.
20


21

                                                                     /s/Genesis Stephens
22

                                                                     Genesis C. Stephens, TEXAS CSR #7835
23

                                                                            Expires December 31, 2015
24


25
 1


 2


 3


 4


 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25